Title: To George Washington from William Gordon, 30 March 1793
From: Gordon, William
To: Washington, George



My Dear Sir
St Neots [England] March 30. 1793.

When I wrote on the 8th of Feby last, I had no thought of addressing You so soon after. But the subject matter of my writing is of such importance, in my apprehension, that I could not decline doing it—& of that nature, that I choose not to submit it to the inspection of any but yourself, in whom I can confide for secrecy, in regard both to the writer & letter.
I have lately learnt that some of the first manufacturers in the hardware, mean to seek the full enjoyment of liberty within the U.S. One kind, beside a position where they can be supplied with plenty of coal, iron & copper near at hand, must have tin, without which the particular branch in which it is used, cannot be carried on. Such, desire to know, whether there is any tin ore in America. So little of it is wanted, that being at a distance from the site of the manufacture will be of small comparative importance. Should there be no tin ore within the U.S., the quantity is so great in Cornwall, that a sufficient supply may be got from England; but then it must be done, before government can get to

the knowledge of the design for which it is intended; as they would be likely to prohibit by law, the sending to you the desired quantity. If tin ore can be found in America, yet it may be so Circumstanced, as not to afford a quantity equal to the demand, for years. Might it not be prudent then to procure from England tons upon tons of it, at the expence of the U.S., by various shipping returning from Great Britain. Nothing but the uncertainty of a sufficient supply for years of that ore, stays the emigration of one of the most capital & wealthy manufacturers in the hardware requiring that article. If an immediate supply for years can be obtained; before that is expended, peace may be established in Europe, & all objections & hinderances to a free & full exportation removed.
Should You incline to write to me upon the subject, let not the letter be directed in your own hand: for me however at St Neots Huntingdonshire. Hope this will find You & your Lady in good health, attended with various comforts, & under the divine blessing, whether at Mount Vernon or elsewhere; Mrs Gordon joins in this wish, & desires to be remembered most respectfully to each. I remain Your Excellency’s sincere & affectionate friend

William Gordon

